84467: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12134: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84467


Short Caption:SILVER VS. TOWNERCourt:Supreme Court


Related Case(s):77787, 77787-COA, 78067, 78067-COA, 79538, 81451, 82555, 83191, 83615


Lower Court Case(s):Clark Co. - Eighth Judicial District - R196685Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:SilverCase Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFrederick Omoyuma Silver
					In Proper Person
				


RespondentCandice Katie Towner
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


05/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/31/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


03/31/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-10027




03/31/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


03/31/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-10029




04/01/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Civil Confidential Cover Sheet. (Sealed) (SC)


04/11/2022MotionFiled Appellant's Proper Person Motion to Change Case Classification from Civil Appeal to Criminal Appeal. (SC)22-11365




04/11/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. (SC)22-11366




04/11/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-11367




04/11/2022BriefFiled Proper Person Brief. Appellant' Informal Brief. (SC)22-11368




04/18/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[Given this dismissal, this court takes no action in regard to the motion filed on April 11, 2022.]  SNP22-JH/EC/DH  (SC)22-12134





Combined Case View